          Case 1:17-cr-03237-JAP Document 162 Filed 02/27/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.
                                                                         CR 17-3237 JAP

JESUS FRANCISCO FERNANDEZ,

                       Defendant.

                                    DEFENDANT’S EXHIBIT LIST

       Mr. Fernandez provides notice that he may offer in evidence following exhibits:

               A:      Paired Audio-Video file of SA Perry/SA Lemmon on Greyhound Bus;

               B:      Photos produced by United States in Discovery (JPEG copies);

               C:      Photo of Mr. Fernandez in dark sweatshirt.

                                               Respectfully Submitted,

                                               FEDERAL PUBLIC DEFENDER
                                               111 Lomas Blvd NW, Suite 501
                                               Albuquerque, NM 87102
                                               (505) 346-2489
                                               Email: john_robbenhaar@fd.org

                                               filed electronically on February 27, 2019
                                               JOHN F. ROBBENHAAR
                                               Assistant Federal Public Defender
                                               Counsel for Mr. Fernandez

                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was served on Assistant
United States Attorney Samuel Hurtado by operation of the Court=s CM/ECF electronic filing system and
pursuant to the CM/ECF Administrative Procedures Manual '' 1(a), 7(b)(2), on February 27, 2019.

                                               filed electronically on February 27, 2019
                                               JOHN F. ROBBENHAAR
